 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe agreement is signed, despite the fact that it is made retroactiveto a date preceeding the petition.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree, and the Board finds, that the following eiu-ployees at the Employer's plant in Chicago, Illinois, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees, including factory cler-ical employees, but excluding office clerical employees, draftsmen,outside truck drivers engineers, guards, watchmen,, professional enI-ployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]'Southern HeaterCorporation,91 NLRB 1118,Peter Pu sehand Sons Company,90NLRB No. 253.CAMP CONCRETE ROCK COMPANYandINTERNATIONAL UNION OF-OPER-ATING ENGINEERS, LOCAL 925, A-B-C, TAMPA, FLORIDA, AFL, Pr.TI-TIONER.Case No. 10-1?O-1166.May 3, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Frank E. Hamilton,Jr., hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer, a Florida corporation, is engaged in mining,crushing, washing, and grading limestone at its Brooksville, Florida,mines.Its sales are all made f. o. b. at the mines and its customersarrange to have the stone transported.All the Employer's sales aremade to the Florida Crushed Stone Company, which acts as its ex-clusive selling agent and, in turn, resells the stone to purchasers.TheEmployer owns 50 percent of the stock of the Florida Crushed StoneCompany.The same individual is secretary and treasurer of both1At thehearing the heating officer properly overruled the Employer's objections thatthe Petitioner had not evidenced its compliance with Section 9 (f), (g), and(h) of theAct andthat thePetitioner had not made a sufficient showing of interestThe Boardhas repeatedly held that the issues of compliance and showing of inteiest are matters foradministrative determination not subject to litigation by the partiesAs tocomplianceseeFlorenceManufacturing Company,Inc,92 NLRB 185,Sun Shipbuilding and Dry-dock Company,86 NLRB 20 As to showing of interest seeThe F.JKellyCompany,90NLRB No 289, 0D JenningscCCompany,68 NLRB 516.94 NLRB No 51. CAMP CONCRETE ROCK COMPANY297companies and the president of the Employer is also the executivevice president of the Florida Crushed Stone Company.We find,upon the basis of the foregoing facts, that the Employer and theFlorida Crushed Stone Company, constitute, for these purposes, asingle employer.2During the calendar year 1950 the Employer purchased suppliesand materials valued at $418,497.47 of which $37,589.02 representedthe value of purchases from points outside the State of Florida.During the same period sales of the Employer's products amountedto $1,057,243.95 which included $942.64 sold outside the State ofFlorida.Also included in the total sales of the Employer's productswere sales of crushed stone valued at $332,206.70 to be used in theconstruction and repair of highways.Of this latter amount, $108,-828.56 represented sales of stone to the State Road Department ofFlorida for use in necessary maintenance of the State's highwaysystem.Upon the foregoing facts we find, contrary to the Employer's con-tention, that its operations affect commerce within the meaning of theAct.Moreover, as the Employer furnished materials, valued in ex-cess of $50,000, necessary to the maintenance and operation of thehighways and roads of the State of Florida, we find that it will effec-tuate the purposes of the Act to exercise jurisdiction over theEmployer's operations.32.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act:All employees employed at the Employer's Brooksville, Florida,mines, including the warehouseman,' but excluding office and clerical2 SeeBetram F Roland, d/b/a Launder epair Company,90 NLRB 778, andBurrus6Timber Products, Inc,87 NLRB 1561 ; finding that two interrelated companies engagedin an integrated enteipiise may constitute a single employer3Hollow Tree Lumber Company,91 NLRB 635;Pembroke Limestone Corporation, 74NLRB 1043,Blue Ridge Stone Corpo; aioon,74 NLRB 1. The Employer's motion to dismissthe petition on jurisdictional grounds is accordingly denied"The Employer contends that the warehouseman should be excludedThis employeeis in charge of the warehouse and his duties are analogous to those of a tool clerk. Tenpercent of his time may be spent in clerical work and the remainder is spent in checkingmaterials in or out and placing-them in the proper places in 'the warehouse.He hasno assistants and he has no authority to effectively recommend hiring or discharge ofemployees.The record indicates the interests of this employee are substantially thesane as those of the other employees included in the appiopnate unitAccordingly, weshall include himVictor ChemicalWorks, 85 NLRB 495 , OswegoSheet MetalWorks,Inc,80 NLRB 1199. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, professional employees, guards,5 and supervisors 6 as de-fined in the Act.[Text of Direction of Election omitted from publication in this-volume.]MEMBERS REYNOLDSandSTYLES took nopart in the considerationof the above Decision and Direction of Election.5The Employer employs two watchmen, Collins and Griggs, to be on the Employer'spremises at night to prevent trespassing and theft.They have no production duties andperform no work other than normal plant-protection duties.We find that these employeesare guards and they are,therefore,excluded.Manhattan Oil Corporation,79NLRB 187.OThe Employer contends, and the Petitioner denies, that Obed Martin is a supervisor.Martin is a maintenance foreman in charge of a roustabout gang that does repair andbuilding work.There is uncontradicted testimony in the record that he has the authorityto hire and discharge employees employed in his crew.We find that Martin is a super-visor as defined in the Act and he is, therefore,excluded.EDWIN S. ROUGH,CLAUDE A. ROUGH,SR.,MINNIE K. ROUGH,MARGUE-RITE R. MUNSON, CLAUDE A. ROUGH, JR., AND ROBERT W. ROUGH,INDIVIDUALLY AND AS CO-PARTNERS,D/B/AROUGH'S SAWMILL, LTD.andINTERNATIONALWOODWORKERS OF AMERICA,CIO.Case No.2O-CA-257.May 4, 1951Decision and OrderOn August 18, 1950, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (3) of theNational Labor Relations Act, as amended, and recommending thatthey cease and desist therefrom and take certain affirmative action, as'set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief.On October 13, 1950, the Board r remanded the proceeding to theTrial Examiner for the purpose of receiving further evidence as tothe nature and extent of the Respondents' operations.On January9, 1951, following a second hearing, the Trial Examiner issued a Sup-plemental Intermediate Report, a copy of which is attached hereto.No exceptions have been filed to this Supplemental Intermediate Re-port, but the Respondents advised the Board that they desire con1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Reynolds].94 NLRB No. 57.